— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 27, 1974 on the ground that he voluntarily left his employment without good cause. Claimant, an employee of a Federal agency, was found by that agency to have left his employment to "leave area-personal family problems”. Later claimant certified to the unemployment insurance office that he left his job to go to Massachusetts to take care of his ill mother. When he was asked to submit a medical statement confirming his mother’s illness, however, claimant refused to do so. Since there is no evidence in the record to show that claimant’s presence was necessary to care for his mother, the board could find that claimant voluntarily left his employment without good cause. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.